Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically U.S. Patent Application Publication No. 20140009394 “Lee”, does not expressly teach or render obvious the invention as recited in the amended independent claims 1.
The prior art teaches an image display apparatus comprising	 a display (i.e. para. [0061]);	 a first interface configured to exchange data with at least one external device (i.e. para. [0056]);	 a second interface configured to receive a signal from a remote device (i.e. para. [0045]);	 and a controller electrically connected to the display and the first interface (i.e. para. [0045]), wherein the controller is configured to:
control the display to display the first mirroring image received from the first external device (i.e. para. [0056]), 
	However the prior art does not teach, 
when a distance between one of a first external device and the image display apparatus is a predetermined distance, through the first interface, perform pairing with the first external device, when the pairing with the first external device is completed, control the display to display a first object indicating the first external device, when the first object is selected, control the display to display an application list including at least one application corresponding to the paired first external device, and when one of the at least one application included in the application list is selected, through the first interface, transmit a request for transmission of a first mirroring image corresponding to the first external device to the first external device, 
when the image display apparatus is paired with a second external device with the first mirroring image displayed on the display, control the display to display a second object indicating whether or not to display a second mirroring image corresponding to the second external device with the first mirroring image or display the second mirroring image in place of the first mirroring image, wherein the second object includes at least one preview image which is a static image corresponding to a predetermined arrangement in which the first mirroring image and the second mirroring image are displayed on the display,BIRCH, STEWART, KOLASCH & BIRCH, LLP
Reply to Office Action of December 22, 2021when a first preview image in the object is selected, control the display to display the first mirroring image and the second mirroring image according to a first arrangement corresponding to the first preview image, and when a second preview image in the object is selected, control the display to display the first mirroring image and the second mirroring image according to a second arrangement corresponding to the second preview image.
	In addition it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the method comprising when a distance between one of a first external device and the image display apparatus is a predetermined distance, through the first interface, perform pairing with the first external device, when the pairing with the first external device is completed, control the display to display a first object indicating the first external device, when the first object is selected, control the display to display an application list including at least one application corresponding to the paired first external device, and when one of the at least one application included in the application list is selected, through the first interface, transmit a request for transmission of a first mirroring image corresponding to the first external device to the first external device, as cited in the context of the claims in combination with the other elements recited.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171